Citation Nr: 1700214	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  12-32 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1983 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's assertions of in-service noise exposure as a machinist mate and hull technician are credible and are consistent with the circumstances of his service.

2. The Veteran has credibly asserted that he began experiencing tinnitus during service, and that it has continued to the present.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As the Board's decision with regard to the Veteran's claims for service connection is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurrent in service. 38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system such as hearing loss or tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court recently held that, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Board will evaluate this claim with this holding in mind.

Tinnitus has been variously defined. It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane"). See Butts v. Brown, 5 Vet. App. 532, 540 (1993). It is a noise in the ears, such as ringing, buzzing, roaring, or clicking. See YT v Brown, 9 Vet. App. 195, 196 (1996). It is a ringing, buzzing noise in the ears. See Kelly v. Brown, 7 Vet. App. 471, 472 (1995). "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin." See 59 Fed. Reg. 17, 297 (April 12, 1994).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Id. at 1377; see also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009). A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

The Veteran contends that he has tinnitus as a result of his exposure to noise during service. In an August 2010 statement, the Veteran stated that the tinnitus onset in 1987. In a January 2011 statement, the Veteran stated that the tinnitus came from his time in service and attributed the tinnitus directly from being around engines and engine rooms. In an April 2011 statement, the Veteran stated again that the tinnitus came from his time in service and has been noticeable since that time. In an October 2012 statement, the Veteran stated again that the tinnitus dated back to his service. The Veteran's DD 214 confirms that his military occupational specialty (MOS) was as a machinist mate and hull technician in the United States Navy.

In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation. See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). The Veteran has consistently reported having bilateral tinnitus throughout the appeal period. Thus, the evidence sufficiently establishes the presence of the claimed disability, tinnitus. Accordingly, the first element of service connection is established.

The Veteran is competent to report the event that occurred during service. Layno v. Brown, 6 Vet. App. 465, 469 (1994). With respect to in-service incurrence, the Veteran has provided competent and credible lay evidence of in-service noise exposure as a result of being a machinist mate and hull technician. The Board finds that the description of his in-service noise exposure is consistent with the types and circumstances of the Veteran's military service. 38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  His Form DD-214 shows that he was assigned to the USS Savannah.  The Veteran has reported that his tinnitus began during service and has been constant ever since that time. As such, the Board finds that the Veteran's assertions regarding his in-service noise exposure and the onset, nature, and progression of his tinnitus are considered competent and credible lay evidence of such. Therefore, the second element of service connection has been established.

Turning to the question of whether there is a nexus, or link, between the current disability and the Veteran's military service, the Board finds that there is sufficient competent and credible lay evidence to establish that there is a likely continuity of symptoms from the time of service until the present. See 38 C.F.R. § 3.303(b).

Regarding the Veteran's assertions of continuous symptoms of tinnitus since service, the Board notes again that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge. See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 vet. App. 303 (2007). See also Layno, supra; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). The Veteran is also competent to testify as to observable symptoms or injury residuals. Moreover, tinnitus is a rare type of disability that may be established on the basis of lay evidence. Charles, supra.  Thus, the Veteran is competent to state that his tinnitus began in service, and that he has continued to experience tinnitus since service to the present.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469   (distinguishing between competency ("a legal concept determined whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds the Veteran's assertions regarding the onset of his tinnitus and continuity of symptoms since service are credible. As noted above, the Veteran has confirmed his in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service. He has also asserted that he experienced tinnitus, specifically a ringing noise, in-service and that it continues to this very day. 

While the Board acknowledges the February 2011 VA examiner's negative opinion, the Board finds that the opinion is not probative.  Initially, the opinion mischaracterizes the Veteran's lay statements concerning the onset of his tinnitus.  Specifically, the Veteran stated that his tinnitus onset "approximately 20 years" prior.  While the examiner indicated that 20 years prior was three years after the Veteran was discharged, in his October 2012 Appeal to the Board, the Veteran indicated that his tinnitus began during service, and that the examiner misunderstood him.  Moreover, while the examiner noted that the Veteran's hearing was normal at discharge, the opinion fails to address the Veteran's in-service noise exposure as a machinist mate, hull technician, and generally being around engine noise.  Finally, the Board notes that while the examiner noted that the Veteran's hearing was normal at discharge, the Veteran actually displayed some level of hearing loss beginning in July 1983.  See Reonal v. Brown, 5 Vet. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Therefore, the Board finds that the February 2011 VA examiner's opinion lacks probative value.

In sum, the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of tinnitus since his military service, and the Board finds no reason to question the veracity of such statements. See Charles, supra; Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). Moreover, there is no probative evidence that refutes the Veteran's statement or weighs against his claim. Therefore, these statements, when viewed in relation to the Veteran's in-service noise exposure, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present. 38 C.F.R. § 3.303(b); Walker, supra. 

Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for tinnitus are met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

With regard to the Veteran's claim of service connection for bilateral hearing loss, the Veteran claims that he has bilateral hearing loss as a result of his exposure to noise during service.  As noted above, the Veteran's MOS was a machinist mate and hull technician.  

The Board finds that the description of his in-service noise exposure is consistent with the types and circumstances of the Veteran's military service.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  As such, the Board finds that the Veteran's assertions regarding his in-service noise exposure and the onset, nature, and progression of his bilateral hearing loss are considered competent and credible lay evidence of such.  

The Veteran's service treatment records include a number of audiometric results.

His September 1982 entrance examination audiometric testing revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
20
15
5
5
10

A July 1983 examination audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
5
15
LEFT
30
10
5
10
10

A February 1984 examination audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
20
LEFT
35
10
5
10
10

A June 1985 examination audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
10
10
15
LEFT
35
10
0
15
5

A May 1986 examination audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
5
5
LEFT
35
10
5
15
10

Although the Veteran's service treatment records do not reflect hearing loss to an extent recognized for VA purposes, the absence of such is not fatal to the Veteran's claim.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.  Id.  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is causally related to service."

In February 2011, the Veteran underwent a VA examination.  Upon examination, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
15
15
30
LEFT
40
15
15
45
35

The Veteran's speech discrimination was 94 percent in the left ear and 94 percent in the right ear.  The Veteran was diagnosed with mild to moderate sensorineural hearing loss in the left ear. His right ear hearing loss was not demonstrated to an extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385 (impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).  The VA examiner opined that the Veteran's bilateral hearing loss was less likely than not related to the Veteran's military service.  The VA examiner reasoned that the Veteran's hearing conservation records from his military service revealed mild hearing loss that was not clinically disabling.

In the November 2016 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran's hearing acuity had worsened.  Therefore, because his testimony indicates that the Veteran's hearing difficulties may have increased in severity since his most recent VA examination, and because he may now meet VA's definition of hearing loss disability in his right ear, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his hearing difficulties. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, the Board finds that the February 2011 opinion is inadequate as it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Specifically, the Board notes that the Veteran's service treatment records show some level of hearing loss.  In July 1983, he demonstrated some level of hearing loss in the left ear at 500 Hertz. During the June 1985 audiological examination, his left ear hearing acuity was 30 decibels at 500 Hertz and his right ear hearing acuity was 25 decibels at 500 Hertz.  In this regard, the Court has recognized that, while the threshold for normal hearing is from 0 to 20 decibels, higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, although the July 1983 and June 1985 examinations did not reveal a hearing loss disability as defined by 38 C.F.R. § 3.385 (2016), he nevertheless exhibited some level of hearing loss in both his ears prior to his discharge from active duty in January 1987.  

Moreover, the VA examiner did not give proper consideration to the Veteran's lay statements regarding onset and continuity of symptoms since service.  The Board notes that, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims determined that an examination was inadequate where the examiner did not comment on a veteran's reports of in-service injury and instead relied on the absence of evidence in his service treatment records to provide a negative opinion.  Because the February 2011 VA examiner never addressed the Veteran's lay statements concerning his in-service noise exposure due to the duties of his MOS, nor his lay statements regarding the onset and continuity of symptoms since service, the Board finds the opinion inadequate to fairly adjudicate the Veteran's claim for service connection.  

Therefore, the Board finds that a remand is necessary in order to obtain an audiological examination and opinion that considers the Veteran's lay statement concerning the onset and continuity as well as his medical history.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records and private treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records.  

2.  Contact the Veteran and request authorization to obtain any outstanding private records pertinent to his claims.  

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his left ear hearing loss, as well as any right ear hearing loss. The examiner should review the claims file. The examiner should identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

Following a review of the entire record, to include the Veteran's lay statements concerning his in-service noise exposure, as well as the onset and continuity of symptomatology, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset during, or is otherwise related to, his active duty service, to include his conceded in-service noise exposure as a machinist mate and hull technician.  Specifically, the examiner should address the Veteran's in-service audiometric results beginning in July 1983 which demonstrate some level of hearing loss. In this regard, the Court has recognized that, while the threshold for normal hearing is from 0 to 20 decibels, higher threshold levels indicate some degree of hearing loss.  Any shifts in thresholds must be explained in the opinion.  The examiner must indicate the type of hearing loss the Veteran has and its recognized causes.  If noise exposure is an identified cause, the examiner must explain why one cause is picked over another.  

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any evidence of hearing loss in the Veteran's service treatment records.

4.  If any benefit sought remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


